COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO. 2-09-406-CV
 
 
BASSAM MUHAMMED NAJEM                                              APPELLANT
 
                                                   V.
 
TAHIR YASIN AL‑SEBAHI                                                        APPELLEE
 
                                              ------------
 
         FROM
COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant
Bassam Muhammed Najem attempts to appeal from the trial court=s final
judgment in favor of Appellee Tahir Yasin Al-Sebahi.  The trial court=s
judgment was signed on February 27, 2009. 
Najem=s notice of appeal was therefore
due either March 30, 2009, for a direct appeal or August 27, 2009, for a
restricted appeal, but it was not filed until November 12, 2009.  See Tex. R. App. P. 26.1, 26.1(c).
On
November 30, 2009, we notified Najem of our concern that this court may not
have jurisdiction over the appeal and informed him that unless he or any party
desiring to continue the appeal filed with the court a response showing grounds
for continuing the appeal, this appeal would be dismissed for want of
jurisdiction.[2]  See Tex. R. App. P. 42.3(a),
44.3.  We have received no response.  Accordingly, we dismiss the appeal for want
of jurisdiction.  See Tex. R. App.
P. 42.3(a), 43.2(f).
 
PER CURIAM
 
PANEL:  MEIER, LIVINGSTON, and
DAUPHINOT, JJ.
 
DELIVERED:  January 14, 2010




[1]See Tex. R. App. P. 47.4.


[2]We further notified Najem
that the notice of appeal is defective and directed him to file an amended
notice of appeal because the notice does not state the date of the judgment or
the order appealed from, state the court to which the appeal is being taken,
and include a certificate of service indicating that the notice of appeal has
been served on all parties to the trial court judgment.  See Tex. R. App. P. 25.1(d)(2), (4),
25.1(e).